FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
     FOR THE NINTH CIRCUIT


KELSEY CASCADIA ROSE JULIANA;          No. 18-36082
XIUHTEZCATL TONATIUH M.,
through his Guardian Tamara Roske-        D.C. No.
Martinez; ALEXANDER LOZNAK;            6:15-cv-01517-
JACOB LEBEL; ZEALAND B., through             AA
his Guardian Kimberly Pash-Bell;
AVERY M., through her Guardian
Holly McRae; SAHARA V., through         OPINION
her Guardian Toa Aguilar; KIRAN
I SAAC OOMMEN; TIA MARIE
HATTON; I SAAC V., through his
Guardian Pamela Vergun; MIKO V.,
through her Guardian Pamel Vergun;
HAZEL V., through her Guardian
Margo Van Ummerson; SOPHIE K.,
through her Guardian Dr. James
Hansen; JAIME B., through her
Guardian Jamescita Peshlakai;
JOURNEY Z., through his Guardian
Erika Schneider; VICTORIA B.,
through her Guardian Daisy
Calderon; NATHANIEL B., through
his Guardian Sharon Baring; AJI P.,
through his Guardian Helaina Piper;
LEVI D., through his Guardian
Leigh-Ann Draheim; JAYDEN F.,
through her Guardian Cherri Foytlin;
NICHOLAS V., through his Guardian
Marie Venner; EARTH GUARDIANS, a
2              JULIANA V. UNITED STATES


nonprofit organization; FUTURE
GENERATIONS, through their
Guardian Dr. James Hansen,
                 Plaintiffs-Appellees,

                  v.

UNITED STATES OF AMERICA; MARY
B. NEUMAYR, in her capacity as
Chairman of Council on
Environmental Quality; MICK
MULVANEY, in his official capacity
as Director of the Office of
Management and the Budget;
KELVIN K. DROEGEMEIR, in his
official capacity as Director of the
Office of Science and Technology
Policy; DAN BROUILLETTE, in his
official capacity as Secretary of
Energy; U.S. DEPARTMENT OF THE
I NTERIOR; DAVID L. BERNHARDT, in
his official capacity as Secretary of
Interior; U.S. DEPARTMENT OF
TRANSPORTATION; ELAINE L. CHAO,
in her official capacity as Secretary
of Transportation; UNITED STATES
DEPARTMENT OF AGRICULTURE;
SONNY PERDUE, in his official
capacity as Secretary of Agriculture;
UNITED STATES DEPARTMENT OF
COMMERCE; WILBUR ROSS, in his
official capacity as Secretary of
Commerce; UNITED STATES
DEPARTMENT OF DEFENSE; MARK T.
                   JULIANA V. UNITED STATES                         3


 ESPER, in his official capacity as
 Secretary of Defense; UNITED
 STATES DEPARTMENT OF STATE;
 MICHAEL R. POMPEO, in his official
 capacity as Secretary of State;
 ANDREW WHEELER, in his official
 capacity as Administrator of the
 EPA; OFFICE OF THE PRESIDENT OF
 THE U NITED STATES; U.S.
 ENVIRONMENTAL PROTECTION
 AGENCY; U.S. DEPARTMENT OF
 ENERGY; DONALD J. TRUMP, in his
 official capacity as President of the
 United States,
                Defendants-Appellants.


        Appeal from the United States District Court
                 for the District of Oregon
          Ann L. Aiken, District Judge, Presiding

              Argued and Submitted June 4, 2019
                      Portland, Oregon

                     Filed January 17, 2020

Before: Mary H. Murguia and Andrew D. Hurwitz, Circuit
    Judges, and Josephine L. Staton, * District Judge.

                  Opinion by Judge Hurwitz;
                   Dissent by Judge Staton


     * The Honorable Josephine L. Staton, United States District Judge

for the Central District of California, sitting by designation.
4                  JULIANA V. UNITED STATES

                          SUMMARY **


                  Climate Change / Standing

     The panel reversed the district court’s interlocutory
orders in an action brought by an environmental organization
and individual plaintiffs against the federal government,
alleging climate-change related injuries to the plaintiffs
caused by the federal government continuing to “permit,
authorize, and subsidize” fossil fuel; and remanded to the
district court with instructions to dismiss for lack of Article
III standing.

    Some plaintiffs claimed psychological harms, others
impairment to recreational interests, others exacerbated
medical conditions, and others damage to property.
Plaintiffs alleged violations of their constitutional rights, and
sought declaratory relief and an injunction ordering the
government to implement a plan to “phase out fossil fuel
emissions and draw down excess atmospheric [carbon
dioxide].”

    The panel held that: the record left little basis for denying
that climate change was occurring at an increasingly rapid
pace; copious expert evidence established that the
unprecedented rise in atmospheric carbon dioxide levels
stemmed from fossil fuel combustion and will wreak havoc
on the Earth’s climate if unchecked; the record conclusively
established that the federal government has long understood
the risks of fossil fuel use and increasing carbon dioxide
emissions; and the record established that the government’s

    ** This summary constitutes no part of the opinion of the court. It

has been prepared by court staff for the convenience of the reader.
                 JULIANA V. UNITED STATES                    5

contribution to climate change was not simply a result of
inaction.

    The panel rejected the government’s argument that
plaintiffs’ claims must proceed, if at all, under the
Administrative Procedure Act (“APA”). The panel held that
because the APA only allows challenges to discrete agency
decisions, the plaintiffs could not effectively pursue their
constitutional claims – whatever their merits – under that
statute.

    The panel considered the three requirements for whether
plaintiffs had Article III standing to pursue their
constitutional claims. First, the panel held that the district
court correctly found that plaintiffs claimed concrete and
particularized injuries. Second, the panel held that the
district court properly found the Article III causation
requirement satisfied for purposes of summary judgment
because there was at least a genuine factual dispute as to
whether a host of federal policies were a “substantial factor”
in causing the plaintiffs’ injuries. Third, the panel held that
plaintiffs’ claimed injuries were not redressable by an
Article III court. Specifically, the panel held that it was
beyond the power of an Article III court to order, design,
supervise, or implement the plaintiffs’ requested remedial
plan where any effective plan would necessarily require a
host of complex policy decisions entrusted to the wisdom
and discretion of the executive and legislative branches.

    The panel reluctantly concluded that the plaintiffs’ case
must be made to the political branches or to the electorate at
large.

    District Judge Staton dissented, and would affirm the
district court. Judge Staton wrote that plaintiffs brought suit
to enforce the most basic structural principal embedded in
6               JULIANA V. UNITED STATES

our system of liberty: that the Constitution does not condone
the Nation’s willful destruction. She would hold that
plaintiffs have standing to challenge the government’s
conduct, have articulated claims under the Constitution, and
have presented sufficient evidence to press those claims at
trial.
                JULIANA V. UNITED STATES                 7

                       COUNSEL

Jeffrey Bossert Clark (argued), Assistant Attorney General;
Andrew C. Mergen, Sommer H. Engels, and Robert J.
Lundman, Attorneys; Eric Grant, Deputy Assistant Attorney
General; Environment and Natural Resources Division,
United States Department of Justice, Washington, D.C.; for
Defendants-Appellants.

Julia A. Olson (argued), Wild Earth Advocates, Eugene,
Oregon; Philip L. Gregory, Gregory Law Group, Redwood
City, California; Andrew K. Rodgers, Law Offices of
Andrea K. Rodgers, Seattle, Washington; for Plaintiffs-
Appellees.

Theodore Hadzi-Antich and Ryan D. Walters, Texas Public
Policy Foundation, Austin, Texas, for Amici Curiae Nuckels
Oil Co., Inc. DBA Merit Oil Company; Libety Packing
Company, LLC; Western States Trucking Association; and
National Federation of Independent Business Small
Business Legal Center.

Richard K. Eichstaedt, University Legal Assistance,
Spokane, Washington, for Amici Curiae Eco-Justice
Ministries; Interfaith Moral Action on Climate; General
Synod of the United Church of Christ; Temple Beth Israel of
Eugene, Oregon; National Advocacy Center of the Sisters of
the Good Shepherd; Leadership Counsel of the Sisters
Servants of the Immaculate Heart of Mary of Monroe,
Michigan; Sisters of Mercy of the Americas’ Institute
Leadership Team; GreenFaith; Leadership Team of the
Sisters of Providence of Saint-Mary-of-the-Woods Indiana;
Leadership Conference of Women Religious; Climate
Change Task Force of the Sisters of Providence of Saint-
Mary-of-the-Woods; Quaker Earthcare Witness; Colorado
8              JULIANA V. UNITED STATES

Interfaith Power and Light; and the Congregation of Our
Lady of Charity of the Good Shepherd, U.S. Provinces.

Dr. Curtis FJ Doebbler, Law Office of Dr. Curtis FJ
Doebbler, San Antonio, Texas; D. Inder Comar, Comar LLP,
San Francisco, California; for Amici Curiae International
Lawyers for International Law.

Wendy B. Jacobs, Director; Shaun A. Goho, Deputy
Director; Emmett Environmental Law & Policy Clinic,
Harvard Law School, Cambridge, Massachusetts; for Amici
Curiae Public Health Experts, Public Health Organizations,
and Doctors.

David Bookbinder, Niskanen Center, Washington, D.C., for
Amicus Curiae Niskanen Center.

Courtney B. Johnson, Crag Law Center, Portland, Oregon,
for Amici Curiae League of Women Voters of the United
States and League of Women Voters of Oregon.

Oday Salim, Environmental Law & Sustainability Clinic;
Julian D. Mortensen and David M. Uhlmann, Professors;
Alexander Chafetz, law student; University of Michigan
Law School, Ann Arbor, Michigan; for Amicus Curiae
Sunrise Movement Education Fund.

Zachary B. Corrigan, Food & Water Watch, Inc.,
Washington, D.C., for Amici Curiae Food & Water Watch,
Inc.; Friends of the Earth – US; and Greenpeace, Inc.

Patti Goldman, Earthjustice, Seattle, Washington; Sarah H.
Burt, Earthjustice, San Francisco, California; for Amici
Curiae EarthRights International, Center for Biological
                JULIANA V. UNITED STATES                 9

Diversity, Defenders of Wildlife, and Union of Concerned
Scientists.

David Hunter and William John Snape III, American
University, Washington College of Law, Washington, D.C.,
for Amici Curiae International Environmental Law and
Environmental Law Alliance Worldwide—US.

Timothy M. Bechtold, Bechtold Law Firm PLLC, Missoula,
Montana, for Amici Curiae Members of the United States
Congress.

Rachael Paschal Osborn, Vashon, Washington, for Amici
Curiae Environmental History Professors.

Thomas J. Beers, Beers Law Offices, Seeley Lake, Montana;
Irma S. Russell, Professor, and Edward A. Smith, Missouri
Chair in Law, the Constitution, and Society, University of
Missouri-Kansas City School of Law, Kansas City,
Missouri; W. Warren H. Binford Professor or Law &
Director, Clinical Law Program, Willamette University,
Salem, Oregon; for Amicus Curiae Zero Hour on Behalf of
Approximately 32,340 Children and Young People.

Helen H. Kang, Environmental Law and Justice Clinic,
Golden Gate University School of Law, San Francisco,
California; James R. May and Erin Daly, Dignity Rights
Project, Delaware Law School, Wilmington, Delaware; for
Amici Curiae Law Professors.

Toby J. Marshall, Terrell Marshall Law Group PLLC,
Seattle, Washington, for Amici Curiae Guayaki Sustainable
Rainforest Products, Inc.; Royal Blue Organics; Organically
Grown Company; Bliss Unlimited, LLC, dba Coconut Bliss;
Hummingbird Wholesale; Aspen Skiing Company, LLC;
10             JULIANA V. UNITED STATES

Protect Our Winters; National Ski Areas Association;
Snowsports Industries America; and American Sustainable
Business Council.

Alejandra Núñez and Andres Restrepo, Sierra Club,
Washington, D.C.; Joanne Spalding, Sierra Club, Oakland,
California; for Amicus Curiae Sierra Club.
                 JULIANA V. UNITED STATES                   11

                         OPINION

HURWITZ, Circuit Judge:

    In the mid-1960s, a popular song warned that we were
“on the eve of destruction.” 1 The plaintiffs in this case have
presented compelling evidence that climate change has
brought that eve nearer. A substantial evidentiary record
documents that the federal government has long promoted
fossil fuel use despite knowing that it can cause catastrophic
climate change, and that failure to change existing policy
may hasten an environmental apocalypse.

    The plaintiffs claim that the government has violated
their constitutional rights, including a claimed right under
the Due Process Clause of the Fifth Amendment to a
“climate system capable of sustaining human life.” The
central issue before us is whether, even assuming such a
broad constitutional right exists, an Article III court can
provide the plaintiffs the redress they seek—an order
requiring the government to develop a plan to “phase out
fossil fuel emissions and draw down excess atmospheric
CO2.” Reluctantly, we conclude that such relief is beyond
our constitutional power. Rather, the plaintiffs’ impressive
case for redress must be presented to the political branches
of government.

                              I.

   The plaintiffs are twenty-one young citizens, an
environmental organization, and a “representative of future
generations.” Their original complaint named as defendants

    1 Barry McGuire, Eve of Destruction, on Eve of Destruction

(Dunhill Records, 1965).
12                  JULIANA V. UNITED STATES

the President, the United States, and federal agencies
(collectively, “the government”). The operative complaint
accuses the government of continuing to “permit, authorize,
and subsidize” fossil fuel use despite long being aware of its
risks, thereby causing various climate-change related
injuries to the plaintiffs.          Some plaintiffs claim
psychological harm, others impairment to recreational
interests, others exacerbated medical conditions, and others
damage to property. The complaint asserts violations of:
(1) the plaintiffs’ substantive rights under the Due Process
Clause of the Fifth Amendment; (2) the plaintiffs’ rights
under the Fifth Amendment to equal protection of the law;
(3) the plaintiffs’ rights under the Ninth Amendment; and
(4) the public trust doctrine. The plaintiffs seek declaratory
relief and an injunction ordering the government to
implement a plan to “phase out fossil fuel emissions and
draw down excess atmospheric [carbon dioxide].” 2

    The district court denied the government’s motion to
dismiss, concluding that the plaintiffs had standing to sue,
raised justiciable questions, and stated a claim for
infringement of a Fifth Amendment due process right to a
“climate system capable of sustaining human life.” The
court defined that right as one to be free from catastrophic
climate change that “will cause human deaths, shorten
human lifespans, result in widespread damage to property,
threaten human food sources, and dramatically alter the
planet’s ecosystem.” The court also concluded that the

     2The plaintiffs also assert that section 201 of the Energy Policy Act
of 1992, Pub. L. No. 102-486, § 201, 106 Stat. 2776, 2866 (codified at
15 U.S.C. § 717b(c)), which requires expedited authorization for certain
natural gas imports and exports “without modification or delay,” is
unconstitutional on its face and as applied. The plaintiffs also challenge
DOE/FE Order No. 3041, which authorizes exports of liquefied natural
gas from the proposed Jordan Cove terminal in Coos Bay, Oregon.
                   JULIANA V. UNITED STATES                        13

plaintiffs had stated a viable “danger-creation due process
claim” arising from the government’s failure to regulate
third-party emissions. Finally, the court held that the
plaintiffs had stated a public trust claim grounded in the Fifth
and the Ninth Amendments.

    The government unsuccessfully sought a writ of
mandamus. In re United States, 884 F.3d 830, 837–38 (9th
Cir. 2018). Shortly thereafter, the Supreme Court denied the
government’s motion for a stay of proceedings. United
States v. U.S. Dist. Court for Dist. of Or., 139 S. Ct. 1 (2018).
Although finding the stay request “premature,” the Court
noted that the “breadth of respondents’ claims is striking . . .
and the justiciability of those claims presents substantial
grounds for difference of opinion.” Id.

    The government then moved for summary judgment and
judgment on the pleadings. The district court granted
summary judgment on the Ninth Amendment claim,
dismissed the President as a defendant, and dismissed the
equal protection claim in part. 3 But the court otherwise
denied the government’s motions, again holding that the
plaintiffs had standing to sue and finding that they had
presented sufficient evidence to survive summary judgment.
The court also rejected the government’s argument that the
plaintiffs’ exclusive remedy was under the Administrative
Procedure Act (“APA”), 5 U.S.C. § 702 et seq.

    The district court initially declined the government’s
request to certify those orders for interlocutory appeal. But,
while considering a second mandamus petition from the
government, we invited the district court to revisit

    3 The court found that age is not a suspect class, but allowed the

equal protection claim to proceed on a fundamental rights theory.
14               JULIANA V. UNITED STATES

certification, noting the Supreme Court’s justiciability
concerns. United States v. U.S. Dist. Court for the Dist. of
Or., No. 18-73014, Dkt. 3; see In re United States, 139 S. Ct.
452, 453 (2018) (reiterating justiciability concerns in
denying a subsequent stay application from the
government). The district court then reluctantly certified the
orders denying the motions for interlocutory appeal under
28 U.S.C. § 1292(b) and stayed the proceedings, while
“stand[ing] by its prior rulings . . . as well as its belief that
this case would be better served by further factual
development at trial.” Juliana v. United States, No. 6:15-cv-
01517-AA, 2018 WL 6303774, at *3 (D. Or. Nov. 21, 2018).
We granted the government’s petition for permission to
appeal.

                               II.

    The plaintiffs have compiled an extensive record, which
at this stage in the litigation we take in the light most
favorable to their claims. See Plumhoff v. Rickard, 572 U.S.
765, 768 (2014). The record leaves little basis for denying
that climate change is occurring at an increasingly rapid
pace. It documents that since the dawn of the Industrial Age,
atmospheric carbon dioxide has skyrocketed to levels not
seen for almost three million years. For hundreds of
thousands of years, average carbon concentration fluctuated
between 180 and 280 parts per million. Today, it is over
410 parts per million and climbing. Although carbon levels
rose gradually after the last Ice Age, the most recent surge
has occurred more than 100 times faster; half of that increase
has come in the last forty years.

    Copious expert evidence establishes that this
unprecedented rise stems from fossil fuel combustion and
will wreak havoc on the Earth’s climate if unchecked.
Temperatures have already risen 0.9 degrees Celsius above
                 JULIANA V. UNITED STATES                   15

pre-industrial levels and may rise more than 6 degrees
Celsius by the end of the century. The hottest years on
record all fall within this decade, and each year since 1997
has been hotter than the previous average. This extreme heat
is melting polar ice caps and may cause sea levels to rise 15
to 30 feet by 2100. The problem is approaching “the point
of no return.” Absent some action, the destabilizing climate
will bury cities, spawn life-threatening natural disasters, and
jeopardize critical food and water supplies.

    The record also conclusively establishes that the federal
government has long understood the risks of fossil fuel use
and increasing carbon dioxide emissions. As early as 1965,
the Johnson Administration cautioned that fossil fuel
emissions threatened significant changes to climate, global
temperatures, sea levels, and other stratospheric properties.
In 1983, an Environmental Protection Agency (“EPA”)
report projected an increase of 2 degrees Celsius by 2040,
warning that a “wait and see” carbon emissions policy was
extremely risky. And, in the 1990s, the EPA implored the
government to act before it was too late. Nonetheless, by
2014, U.S. fossil fuel emissions had climbed to 5.4 billion
metric tons, up substantially from 1965. This growth shows
no signs of abating. From 2008 to 2017, domestic petroleum
and natural gas production increased by nearly 60%, and the
country is now expanding oil and gas extraction four times
faster than any other nation.

    The record also establishes that the government’s
contribution to climate change is not simply a result of
inaction. The government affirmatively promotes fossil fuel
use in a host of ways, including beneficial tax provisions,
permits for imports and exports, subsidies for domestic and
16                  JULIANA V. UNITED STATES

overseas projects, and leases for fuel extraction on federal
land. 4

                                   A.

    The government by and large has not disputed the factual
premises of the plaintiffs’ claims. But it first argues that
those claims must proceed, if at all, under the APA. We
reject that argument. The plaintiffs do not claim that any
individual agency action exceeds statutory authorization or,
taken alone, is arbitrary and capricious. See 5 U.S.C.
§ 706(2)(A), (C). Rather, they contend that the totality of
various government actions contributes to the deprivation of
constitutionally protected rights. Because the APA only
allows challenges to discrete agency decisions, see Lujan v.
Nat’l Wildlife Fed’n, 497 U.S. 871, 890–91 (1990), the
plaintiffs cannot effectively pursue their constitutional
claims—whatever their merits—under that statute.

    The defendants argue that the APA’s “comprehensive
remedial scheme” for challenging the constitutionality of
agency actions implicitly bars the plaintiffs’ freestanding
constitutional claims. But, even if some constitutional
challenges to agency action must proceed through the APA,
forcing all constitutional claims to follow its strictures would
     4 The programs and policies identified by the plaintiffs include:
(1) the Bureau of Land Management’s authorization of leases for 107
coal tracts and 95,000 oil and gas wells; (2) the Export-Import Bank’s
provision of $14.8 billion for overseas petroleum projects; (3) the
Department of Energy’s approval of over 2 million barrels of crude oil
imports; (4) the Department of Agriculture’s approval of timber cutting
on federal land; (5) the undervaluing of royalty rates for federal leasing;
(6) tax subsidies for purchasing fuel-inefficient sport-utility vehicles;
(7) the “intangible drilling costs” and “percentage depletion allowance”
tax code provisions, 26 U.S.C. §§ 263(c), 613; and (8) the government’s
use of fossil fuels to power its own buildings and vehicles.
                   JULIANA V. UNITED STATES                          17

bar plaintiffs from challenging violations of constitutional
rights in the absence of a discrete agency action that caused
the violation. See Sierra Club v. Trump, 929 F.3d 670, 694,
696 (9th Cir. 2019) (stating that plaintiffs could “bring their
challenge through an equitable action to enjoin
unconstitutional official conduct, or under the judicial
review provisions of the [APA]”); Navajo Nation v. Dep’t of
the Interior, 876 F.3d 1144, 1172 (9th Cir. 2017) (holding
“that the second sentence of § 702 waives sovereign
immunity broadly for all causes of action that meet its terms,
while § 704’s ‘final agency action’ limitation applies only to
APA claims”). Because denying “any judicial forum for a
colorable constitutional claim” presents a “serious
constitutional question,” Congress’s intent through a statute
to do so must be clear. See Webster v. Doe, 486 U.S. 592,
603 (1988) (quoting Bowen v. Mich. Acad. of Family
Physicians, 476 U.S. 667, 681 n.12 (1986)); see also Allen
v. Milas, 896 F.3d 1094, 1108 (9th Cir. 2018) (“After
Webster, we have assumed that the courts will be open to
review of constitutional claims, even if they are closed to
other claims.”). Nothing in the APA evinces such an intent.5
Whatever the merits of the plaintiffs’ claims, they may
proceed independently of the review procedures mandated
by the APA. See Sierra Club, 929 F.3d at 698–99 (“Any
constitutional challenge that Plaintiffs may advance under
the APA would exist regardless of whether they could also
assert an APA claim . . . . [C]laims challenging agency

    5  The government relies upon Armstrong v. Exceptional Child
Center, Inc., 575 U.S. 320, 328–29 (2015), and Seminole Tribe of
Florida v. Florida, 517 U.S. 44, 74–76 (1996), both of which held that
statutory remedial schemes implicitly barred freestanding equitable
claims. Neither case, however, involved claims by the plaintiffs that the
federal government was violating their constitutional rights. See
Armstrong, 575 U.S. at 323–24 (claiming that state officials had violated
a federal statute); Seminole Tribe, 517 U.S. at 51–52 (same).
18              JULIANA V. UNITED STATES

actions—particularly constitutional claims—may exist
wholly apart from the APA.”); Navajo Nation, 876 F.3d
at 1170 (explaining that certain constitutional challenges to
agency action are “not grounded in the APA”).

                             B.

    The government also argues that the plaintiffs lack
Article III standing to pursue their constitutional claims. To
have standing under Article III, a plaintiff must have (1) a
concrete and particularized injury that (2) is caused by the
challenged conduct and (3) is likely redressable by a
favorable judicial decision. See Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81
(2000); Jewel v. NSA, 673 F.3d 902, 908 (9th Cir. 2011). A
plaintiff need only establish a genuine dispute as to these
requirements to survive summary judgment. See Cent. Delta
Water Agency v. United States, 306 F.3d 938, 947 (9th Cir.
2002).

                              1.

    The district court correctly found the injury requirement
met.     At least some plaintiffs claim concrete and
particularized injuries. Jaime B., for example, claims that
she was forced to leave her home because of water scarcity,
separating her from relatives on the Navajo Reservation. See
Trump v. Hawaii, 138 S. Ct. 2392, 2416 (2018) (finding
separation from relatives to be a concrete injury). Levi D.
had to evacuate his coastal home multiple times because of
flooding. See Maya v. Centex Corp., 658 F.3d 1060, 1070–
71 (9th Cir. 2011) (finding diminution in home property
value to be a concrete injury). These injuries are not simply
“‘conjectural’ or ‘hypothetical;’” at least some of the
plaintiffs have presented evidence that climate change is
affecting them now in concrete ways and will continue to do
                 JULIANA V. UNITED STATES                    19

so unless checked. Lujan v. Defs. of Wildlife, 504 U.S. 555,
560 (1992) (quoting Whitmore v. Arkansas, 495 U.S. 149,
155 (1990)); cf. Ctr. for Biological Diversity v. U.S. Dep’t of
Interior, 563 F.3d 466, 478 (D.C. Cir. 2009) (finding no
standing because plaintiffs could “only aver that any
significant adverse effects of climate change ‘may’ occur at
some point in the future”).

     The government argues that the plaintiffs’ alleged
injuries are not particularized because climate change affects
everyone. But, “it does not matter how many persons have
been injured” if the plaintiffs’ injuries are “concrete and
personal.” Massachusetts v. EPA, 549 U.S. 497, 517 (2007)
(quoting Lujan, 504 U.S. at 581 (Kennedy, J., concurring));
see also Novak v. United States, 795 F.3d 1012, 1018 (9th
Cir. 2015) (“[T]he fact that a harm is widely shared does not
necessarily render it a generalized grievance.”) (alteration in
original) (quoting Jewel, 673 F.3d at 909). And, the Article
III injury requirement is met if only one plaintiff has suffered
concrete harm. See Hawaii, 138 S. Ct. at 2416; Town of
Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651
(2017) (“At least one plaintiff must have standing to seek
each form of relief requested in the complaint. . . . For all
relief sought, there must be a litigant with standing.”).

                              2.

    The district court also correctly found the Article III
causation requirement satisfied for purposes of summary
judgment. Causation can be established “even if there are
multiple links in the chain,” Mendia v. Garcia, 768 F.3d
1009, 1012 (9th Cir. 2014), as long as the chain is not
“hypothetical or tenuous,” Maya, 658 F.3d at 1070 (quoting
Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d 835, 849 (9th
Cir. 2002), amended on denial of reh’g, 312 F.3d 416 (9th
Cir. 2002)). The causal chain here is sufficiently established.
20              JULIANA V. UNITED STATES

The plaintiffs’ alleged injuries are caused by carbon
emissions from fossil fuel production, extraction, and
transportation. A significant portion of those emissions
occur in this country; the United States accounted for over
25% of worldwide emissions from 1850 to 2012, and
currently accounts for about 15%. See Massachusetts,
549 U.S. at 524–25 (finding that emissions amounting to
about 6% of the worldwide total showed cause of alleged
injury “by any standard”). And, the plaintiffs’ evidence
shows that federal subsidies and leases have increased those
emissions. About 25% of fossil fuels extracted in the United
States come from federal waters and lands, an activity that
requires authorization from the federal government. See
30 U.S.C. §§ 181–196 (establishing legal framework
governing the disposition of fossil fuels on federal land),
§ 201 (authorizing the Secretary of the Interior to lease land
for coal mining).

    Relying on Washington Environmental Council v.
Bellon, 732 F.3d 1131, 1141–46 (9th Cir. 2013), the
government argues that the causal chain is too attenuated
because it depends in part on the independent actions of third
parties. Bellon held that the causal chain between local
agencies’ failure to regulate five oil refineries and the
plaintiffs’ climate-change related injuries was “too tenuous
to support standing” because the refineries had a
“scientifically indiscernible” impact on climate change. Id.
at 1143–44. But the plaintiffs here do not contend that their
injuries were caused by a few isolated agency decisions.
Rather, they blame a host of federal policies, from subsidies
to drilling permits, spanning “over 50 years,” and direct
actions by the government. There is at least a genuine
factual dispute as to whether those policies were a
“substantial factor” in causing the plaintiffs’ injuries.
Mendia, 768 F.3d at 1013 (quoting Tozzi v. U.S. Dep’t of
                 JULIANA V. UNITED STATES                    21

Health & Human Servs., 271 F.3d 301, 308 (D.C. Cir.
2001)).

                              3.

    The more difficult question is whether the plaintiffs’
claimed injuries are redressable by an Article III court. In
analyzing that question, we start by stressing what the
plaintiffs do and do not assert. They do not claim that the
government has violated a statute or a regulation. They do
not assert the denial of a procedural right. Nor do they seek
damages under the Federal Tort Claims Act, 28 U.S.C.
§ 2671 et seq. Rather, their sole claim is that the government
has deprived them of a substantive constitutional right to a
“climate system capable of sustaining human life,” and they
seek remedial declaratory and injunctive relief.

    Reasonable jurists can disagree about whether the
asserted constitutional right exists. Compare Clean Air
Council v. United States, 362 F. Supp. 3d 237, 250–53 (E.D.
Pa. 2019) (finding no constitutional right), with Juliana,
217 F. Supp. 3d at 1248–50; see also In re United States,
139 S. Ct. at 453 (reiterating “that the ‘striking’ breadth of
plaintiffs’ below claims ‘presents substantial grounds for
difference of opinion’”).        In analyzing redressability,
however, we assume its existence. See M.S. v. Brown,
902 F.3d 1076, 1083 (9th Cir. 2018). But that merely begins
our analysis, because “not all meritorious legal claims are
redressable in federal court.” Id. To establish Article III
redressability, the plaintiffs must show that the relief they
seek is both (1) substantially likely to redress their injuries;
and (2) within the district court’s power to award. Id.
Redress need not be guaranteed, but it must be more than
“merely speculative.” Id. (quoting Lujan, 504 U.S. at 561).
22               JULIANA V. UNITED STATES

     The plaintiffs first seek a declaration that the
government is violating the Constitution. But that relief
alone is not substantially likely to mitigate the plaintiffs’
asserted concrete injuries.         A declaration, although
undoubtedly likely to benefit the plaintiffs psychologically,
is unlikely by itself to remediate their alleged injuries absent
further court action. See Clean Air Council, 362 F. Supp. 3d
at 246, 249; Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 107 (1998) (“By the mere bringing of his suit, every
plaintiff demonstrates his belief that a favorable judgment
will make him happier. But although a suitor may derive
great comfort and joy from the fact that the United States
Treasury is not cheated, that a wrongdoer gets his just
deserts, or that the Nation’s laws are faithfully enforced, that
psychic satisfaction is not an acceptable Article III remedy
because it does not redress a cognizable Article III injury.”);
see also Friends of the Earth, 528 U.S. at 185 (“[A] plaintiff
must demonstrate standing separately for each form of relief
sought.”).

    The crux of the plaintiffs’ requested remedy is an
injunction requiring the government not only to cease
permitting, authorizing, and subsidizing fossil fuel use, but
also to prepare a plan subject to judicial approval to draw
down harmful emissions. The plaintiffs thus seek not only
to enjoin the Executive from exercising discretionary
authority expressly granted by Congress, see, e.g., 30 U.S.C.
§ 201 (authorizing the Secretary of the Interior to lease land
for coal mining), but also to enjoin Congress from exercising
power expressly granted by the Constitution over public
lands, see U.S. Const. art. IV, § 3, cl. 2 (“The Congress shall
have Power to dispose of and make all needful Rules and
Regulations respecting the Territory or other Property
belonging to the United States.”).
                  JULIANA V. UNITED STATES                      23

    As an initial matter, we note that although the plaintiffs
contended at oral argument that they challenge only
affirmative activities by the government, an order simply
enjoining those activities will not, according to their own
experts’ opinions, suffice to stop catastrophic climate change
or even ameliorate their injuries. 6 The plaintiffs’ experts
opine that the federal government’s leases and subsidies
have contributed to global carbon emissions. But they do
not show that even the total elimination of the challenged
programs would halt the growth of carbon dioxide levels in
the atmosphere, let alone decrease that growth. Nor does any
expert contend that elimination of the challenged pro-carbon
fuels programs would by itself prevent further injury to the
plaintiffs. Rather, the record shows that many of the
emissions causing climate change happened decades ago or
come from foreign and non-governmental sources.

    Indeed, the plaintiffs’ experts make plain that reducing
the global consequences of climate change demands much
more than cessation of the government’s promotion of fossil
fuels. Rather, these experts opine that such a result calls for
no less than a fundamental transformation of this country’s
energy system, if not that of the industrialized world. One
expert opines that atmospheric carbon reductions must come
“largely via reforestation,” and include rapid and immediate
decreases in emissions from many sources. “[L]eisurely
reductions of one of two percent per year,” he explains, “will
not suffice.” Another expert has opined that although the
required emissions reductions are “technically feasible,”
they can be achieved only through a comprehensive plan for
“nearly complete decarbonization” that includes both an
“unprecedently rapid build out” of renewable energy and a

    6 The operative complaint, however, also seems to challenge the

government’s inaction.
24                  JULIANA V. UNITED STATES

“sustained commitment to infrastructure transformation over
decades.”     And, that commitment, another expert
emphasizes, must include everything from energy efficient
lighting to improved public transportation to hydrogen-
powered aircraft.

     The plaintiffs concede that their requested relief will not
alone solve global climate change, but they assert that their
“injuries would be to some extent ameliorated.” Relying on
Massachusetts v. EPA, the district court apparently found the
redressability requirement satisfied because the requested
relief would likely slow or reduce emissions. See 549 U.S.
at 525–26. That case, however, involved a procedural right
that the State of Massachusetts was allowed to assert
“without meeting all the normal standards for
redressability;” in that context, the Court found
redressability because “there [was] some possibility that the
requested relief [would] prompt the injury-causing party to
reconsider the decision that allegedly harmed the litigant.”
Id. at 517–18, 525–26 (quoting Lujan, 504 U.S. at 572 n.7).
The plaintiffs here do not assert a procedural right, but rather
a substantive due process claim. 7


     7 The dissent reads Massachusetts to hold that “a perceptible

reduction in the advance of climate change is sufficient to redress a
plaintiff’s climate change-induced harms.”          Diss. at 47.       But
Massachusetts “permitted a State to challenge EPA’s refusal to regulate
greenhouse gas emissions,” Am. Elec. Power Co., Inc. v. Connecticut,
564 U.S. 410, 420 (2011), finding that as a sovereign it was “entitled to
special solicitude in [the] standing analysis,” Ariz. State Legislature v.
Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2664 n.10 (2015)
(quoting Massachusetts, 549 U.S. at 520). Here, in contrast, the
plaintiffs are not sovereigns, and a substantive right, not a procedural
one, is at issue. See Massachusetts, 549 U.S. at 517–21, 525–26; see
also Lujan, 504 U.S. at 572 n.7 (“There is this much truth to the assertion
that ‘procedural rights’ are special: The person who has been accorded a
                   JULIANA V. UNITED STATES                          25

    We are therefore skeptical that the first redressability
prong is satisfied. But even assuming that it is, the plaintiffs
do not surmount the remaining hurdle—establishing that the
specific relief they seek is within the power of an Article III
court. There is much to recommend the adoption of a
comprehensive scheme to decrease fossil fuel emissions and
combat climate change, both as a policy matter in general
and a matter of national survival in particular. But it is
beyond the power of an Article III court to order, design,
supervise, or implement the plaintiffs’ requested remedial
plan. As the opinions of their experts make plain, any
effective plan would necessarily require a host of complex
policy decisions entrusted, for better or worse, to the wisdom
and discretion of the executive and legislative branches. See
Brown, 902 F.3d at 1086 (finding the plaintiff’s requested
declaration requiring the government to issue driver cards
“incompatible with democratic principles embedded in the
structure of the Constitution”). These decisions range, for
example, from determining how much to invest in public
transit to how quickly to transition to renewable energy, and
plainly require consideration of “competing social, political,
and economic forces,” which must be made by the People’s
“elected representatives, rather than by federal judges
interpreting the basic charter of Government for the entire
country.” Collins v. City of Harker Heights, 503 U.S. 115,
128–29 (1992); see Lujan, 504 U.S. at 559–60
(“[S]eparation of powers depends largely upon common
understanding of what activities are appropriate to
legislatures, to executives, and to courts.”).



procedural right to protect his concrete interests can assert that right
without meeting all the normal standards for redressability and
immediacy.”).
26               JULIANA V. UNITED STATES

    The plaintiffs argue that the district court need not itself
make policy decisions, because if their general request for a
remedial plan is granted, the political branches can decide
what policies will best “phase out fossil fuel emissions and
draw down excess atmospheric CO2.” To be sure, in some
circumstances, courts may order broad injunctive relief
while leaving the “details of implementation” to the
government’s discretion. Brown v. Plata, 563 U.S. 493,
537–38 (2011). But, even under such a scenario, the
plaintiffs’ request for a remedial plan would subsequently
require the judiciary to pass judgment on the sufficiency of
the government’s response to the order, which necessarily
would entail a broad range of policymaking. And inevitably,
this kind of plan will demand action not only by the
Executive, but also by Congress. Absent court intervention,
the political branches might conclude—however
inappropriately in the plaintiffs’ view—that economic or
defense considerations called for continuation of the very
programs challenged in this suit, or a less robust approach to
addressing climate change than the plaintiffs believe is
necessary. “But we cannot substitute our own assessment
for the Executive’s [or Legislature’s] predictive judgments
on such matters, all of which ‘are delicate, complex, and
involve large elements of prophecy.’” Hawaii, 138 S. Ct.
at 2421 (quoting Chi. & S. Air Lines, Inc. v. Waterman S.S.
Corp., 333 U.S. 103, 111 (1948)). And, given the
complexity and long-lasting nature of global climate change,
the court would be required to supervise the government’s
compliance with any suggested plan for many decades. See
Nat. Res. Def. Council, Inc. v. EPA, 966 F.2d 1292, 1300
(9th Cir. 1992) (“Injunctive relief could involve
                    JULIANA V. UNITED STATES                            27

extraordinary supervision by this court. . . . [and] may be
inappropriate where it requires constant supervision.”). 8

    As the Supreme Court recently explained, “a
constitutional directive or legal standards” must guide the
courts’ exercise of equitable power. Rucho v. Common
Cause, 139 S. Ct. 2484, 2508 (2019). Rucho found partisan
gerrymandering claims presented political questions beyond
the reach of Article III courts. Id. at 2506–07. The Court
did not deny extreme partisan gerrymandering can violate
the Constitution. See id. at 2506; id. at 2514–15 (Kagan, J.,
dissenting). But, it concluded that there was no “limited and
precise” standard discernible in the Constitution for
redressing the asserted violation. Id. at 2500. The Court

    8  However belatedly, the political branches are currently debating
such action. Many resolutions and plans have been introduced in
Congress, ranging from discrete measures to encourage clean energy
innovation to the “Green New Deal” and comprehensive proposals for
taxing carbon and transitioning all sectors of the economy away from
fossil fuels. See, e.g., H.R. Res. 109, 116th Cong. (2019); S.J. Res. 8,
116th Cong. (2019); Enhancing Fossil Fuel Energy Carbon Technology
Act, S. 1201, 116th Cong. (2019); Climate Action Now Act, H.R. 9,
116th Cong. (2019); Methane Waste Prevention Act, H.R. 2711, 116th
Cong. (2019); Clean Energy Standard Act, S. 1359, 116th Cong. (2019);
National Climate Bank Act, S. 2057, 116th Cong. (2019); Carbon
Pollution Transparency Act, S. 1745, 116th Cong. (2019); Leading
Infrastructure for Tomorrow’s America Act, H.R. 2741, 116th Cong.
(2019); Buy Clean Transparency Act, S. 1864, 116th Cong. (2019);
Carbon Capture Modernization Act, H.R. 1796, 116th Cong. (2019);
Challenges & Prizes for Climate Act, H.R. 3100, 116th Cong. (2019);
Energy Innovation and Carbon Dividend Act, H.R. 763, 116th Cong.
(2019); Climate Risk Disclosure Act, S. 2075, 116th Cong. (2019);
Clean Energy for America Act, S. 1288, 116th Cong. (2019). The
proposed legislation, consistent with the opinions of the plaintiffs’
experts, envisions that tackling this global problem involves the exercise
of discretion, trade-offs, international cooperation, private-sector
partnerships, and other value judgments ill-suited for an Article III court.
28              JULIANA V. UNITED STATES

rejected the plaintiffs’ proposed standard because unlike the
one-person, one-vote rule in vote dilution cases, it was not
“relatively easy to administer as a matter of math.” Id.
at 2501.

    Rucho reaffirmed that redressability questions implicate
the separation of powers, noting that federal courts “have no
commission to allocate political power and influence”
without standards to guide in the exercise of such authority.
See id. at 2506–07, 2508. Absent those standards, federal
judicial power could be “unlimited in scope and duration,”
and would inject “the unelected and politically
unaccountable branch of the Federal Government [into]
assuming such an extraordinary and unprecedented role.”
Id. at 2507; see also Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 125 (2014) (noting the
“separation-of-powers principles underlying” standing
doctrine); Brown, 902 F.3d at 1087 (stating that “in the
context of Article III standing, . . . federal courts must
respect their ‘proper—and properly limited—role . . . in a
democratic society’” (quoting Gill v. Whitford, 138 S. Ct.
1916, 1929 (2018)). Because “it is axiomatic that ‘the
Constitution contemplates that democracy is the appropriate
process for change,’” Brown, 902 F.3d at 1087 (quoting
Obergefell v. Hodges, 135 S. Ct. 2584, 2605 (2015)), some
questions—even those existential in nature—are the
province of the political branches. The Court found in
Rucho that a proposed standard involving a mathematical
comparison to a baseline election map is too difficult for the
judiciary to manage. See 139 S. Ct. at 2500–02. It is
impossible to reach a different conclusion here.

    The plaintiffs’ experts opine that atmospheric carbon
levels of 350 parts per million are necessary to stabilize the
global climate. But, even accepting those opinions as valid,
                 JULIANA V. UNITED STATES                    29

they do not suggest how an order from this Court can achieve
that level, other than by ordering the government to develop
a plan. Although the plaintiffs’ invitation to get the ball
rolling by simply ordering the promulgation of a plan is
beguiling, it ignores that an Article III court will thereafter
be required to determine whether the plan is sufficient to
remediate the claimed constitutional violation of the
plaintiffs’ right to a “climate system capable of sustaining
human life.” We doubt that any such plan can be supervised
or enforced by an Article III court. And, in the end, any plan
is only as good as the court’s power to enforce it.

                              C.

    Our dissenting colleague quite correctly notes the gravity
of the plaintiffs’ evidence; we differ only as to whether an
Article III court can provide their requested redress. In
suggesting that we can, the dissent reframes the plaintiffs’
claimed constitutional right variously as an entitlement to
“the country’s perpetuity,” Diss. at 35–37, 39, or as one to
freedom from “the amount of fossil-fuel emissions that will
irreparably devastate our Nation,” id. at 57. But if such
broad constitutional rights exist, we doubt that the plaintiffs
would have Article III standing to enforce them. Their
alleged individual injuries do not flow from a violation of
these claimed rights. Indeed, any injury from the dissolution
of the Republic would be felt by all citizens equally, and thus
would not constitute the kind of discrete and particularized
injury necessary for Article III standing. See Friends of the
Earth, 528 U.S. at 180–81. A suit for a violation of these
reframed rights, like one for a violation of the Guarantee
Clause, would also plainly be nonjusticiable. See, e.g.,
Rucho, 139 S. Ct. at 2506 (“This Court has several times
concluded, however, that the Guarantee Clause does not
provide the basis for a justiciable claim.”) (citing Pac. States
30              JULIANA V. UNITED STATES

Tel. & Tel. Co. v. Oregon, 223 U.S. 118, 149 (1912)); Luther
v. Borden, 48 U.S. 1, 36–37, 39 (1849).

    More importantly, the dissent offers no metrics for
judicial determination of the level of climate change that
would cause “the willful dissolution of the Republic,” Diss.
at 40, nor for measuring a constitutionally acceptable
“perceptible reduction in the advance of climate change,” id.
at 47. Contrary to the dissent, we cannot find Article III
redressability requirements satisfied simply because a court
order might “postpone[] the day when remedial measures
become insufficiently effective.” Id. at 46; see Brown,
902 F.3d at 1083 (“If, however, a favorable judicial decision
would not require the defendant to redress the plaintiff’s
claimed injury, the plaintiff cannot demonstrate
redressability[.]”). Indeed, as the dissent recognizes, a
guarantee against government conduct that might threaten
the Union—whether from political gerrymandering, nuclear
proliferation, Executive misconduct, or climate change—has
traditionally been viewed by Article III courts as “not
separately enforceable.” Id. at 39. Nor has the Supreme
Court recognized “the perpetuity principle” as a basis for
interjecting the judicial branch into the policy-making
purview of the political branches. See id. at 42.

    Contrary to the dissent, we do not “throw up [our] hands”
by concluding that the plaintiffs’ claims are nonjusticiable.
Id. at 33. Rather, we recognize that “Article III protects
liberty not only through its role in implementing the
separation of powers, but also by specifying the defining
characteristics of Article III judges.” Stern v. Marshall,
564 U.S. 462, 483 (2011). Not every problem posing a
threat—even a clear and present danger—to the American
Experiment can be solved by federal judges. As Judge
Cardozo once aptly warned, a judicial commission does not
                    JULIANA V. UNITED STATES                            31

confer the power of “a knight-errant, roaming at will in
pursuit of his own ideal of beauty or of goodness;” rather,
we are bound “to exercise a discretion informed by tradition,
methodized by analogy, disciplined by system.’” Benjamin
N. Cardozo, The Nature of the Judicial Process 141 (1921). 9

    The dissent correctly notes that the political branches of
government have to date been largely deaf to the pleas of the
plaintiffs and other similarly situated individuals. But,
although inaction by the Executive and Congress may affect
the form of judicial relief ordered when there is Article III
standing, it cannot bring otherwise nonjusticiable claims
within the province of federal courts. See Rucho, 139 S. Ct.
at 2507–08; Gill, 138 S. Ct. at 1929 (“‘Failure of political
will does not justify unconstitutional remedies.’ . . . Our
power as judges . . . rests not on the default of politically
accountable officers, but is instead grounded in and limited
by the necessity of resolving, according to legal principles, a
plaintiff’s particular claim of legal right.” (quoting Clinton
v. City of New York, 524 U.S. 417, 449 (1998) (Kennedy, J.,
concurring))); Brown, 902 F.3d at 1087 (“The absence of a
law, however, has never been held to constitute a
‘substantive result’ subject to judicial review[.]”).

   The plaintiffs have made a compelling case that action is
needed; it will be increasingly difficult in light of that record

     9 Contrary to the dissent, we do not find this to be a political

question, although that doctrine’s factors often overlap with
redressability concerns. Diss. at 51–61; Republic of Marshall Islands v.
United States, 865 F.3d 1187, 1192 (9th Cir. 2017) (“Whether examined
under the . . . the redressability prong of standing, or the political
question doctrine, the analysis stems from the same separation-of-
powers principle—enforcement of this treaty provision is not committed
to the judicial branch. Although these are distinct doctrines . . . there is
significant overlap.”).
32                 JULIANA V. UNITED STATES

for the political branches to deny that climate change is
occurring, that the government has had a role in causing it,
and that our elected officials have a moral responsibility to
seek solutions. We do not dispute that the broad judicial
relief the plaintiffs seek could well goad the political
branches into action. Diss. at 45–46, 49–50, 57–61. We
reluctantly conclude, however, that the plaintiffs’ case must
be made to the political branches or to the electorate at large,
the latter of which can change the composition of the
political branches through the ballot box. That the other
branches may have abdicated their responsibility to
remediate the problem does not confer on Article III courts,
no matter how well-intentioned, the ability to step into their
shoes.

                                 III.

    For the reasons above, we reverse the certified orders of
the district court and remand this case to the district court
with instructions to dismiss for lack of Article III standing.10

     REVERSED.



STATON, District Judge, dissenting:

    In these proceedings, the government accepts as fact that
the United States has reached a tipping point crying out for
a concerted response—yet presses ahead toward calamity. It
is as if an asteroid were barreling toward Earth and the
government decided to shut down our only defenses.
    10 The plaintiffs’ motion for an injunction pending appeal, Dkt. 21,

is DENIED. Their motions for judicial notice, Dkts. 134, 149, are
GRANTED.
                    JULIANA V. UNITED STATES                           33

Seeking to quash this suit, the government bluntly insists that
it has the absolute and unreviewable power to destroy the
Nation.

    My colleagues throw up their hands, concluding that this
case presents nothing fit for the Judiciary. On a fundamental
point, we agree: No case can singlehandedly prevent the
catastrophic effects of climate change predicted by the
government and scientists. But a federal court need not
manage all of the delicate foreign relations and regulatory
minutiae implicated by climate change to offer real relief,
and the mere fact that this suit cannot alone halt climate
change does not mean that it presents no claim suitable for
judicial resolution.

    Plaintiffs bring suit to enforce the most basic structural
principle embedded in our system of ordered liberty: that
the Constitution does not condone the Nation’s willful
destruction. So viewed, plaintiffs’ claims adhere to a
judicially administrable standard. And considering plaintiffs
seek no less than to forestall the Nation’s demise, even a
partial and temporary reprieve would constitute meaningful
redress. Such relief, much like the desegregation orders and
statewide prison injunctions the Supreme Court has
sanctioned, would vindicate plaintiffs’ constitutional rights
without exceeding the Judiciary’s province. For these
reasons, I respectfully dissent. 1




    1 I agree with the majority that plaintiffs need not bring their claims

under the APA. See Franklin v. Massachusetts, 505 U.S. 788, 801
(1992); Webster v. Doe, 486 U.S. 592, 603–04 (1988).
34               JULIANA V. UNITED STATES

                              I.

    As the majority recognizes, and the government does not
contest, carbon dioxide (“CO2 ”) and other greenhouse gas
(“GHG”) emissions created by burning fossil fuels are
devastating the planet. Maj. Op. at 14–15. According to one
of plaintiffs’ experts, the inevitable result, absent immediate
action, is “an inhospitable future . . . marked by rising seas,
coastal city functionality loss, mass migrations, resource
wars, food shortages, heat waves, mega-storms, soil
depletion and desiccation, freshwater shortage, public health
system collapse, and the extinction of increasing numbers of
species.” Even government scientists 2 project that, given
current warming trends, sea levels will rise two feet by 2050,
nearly four feet by 2070, over eight feet by 2100, 18 feet by
2150, and over 31 feet by 2200. To put that in perspective,
a three-foot sea level rise will make two million American
homes uninhabitable; a rise of approximately 20 feet will
result in the total loss of Miami, New Orleans, and other
coastal cities. So, as described by plaintiffs’ experts, the
injuries experienced by plaintiffs are the first small wave in
an oncoming tsunami—now visible on the horizon of the
not-so-distant future—that will destroy the United States as
we currently know it.

    What sets this harm apart from all others is not just its
magnitude, but its irreversibility. The devastation might
look and feel somewhat different if future generations could
simply pick up the pieces and restore the Nation. But
plaintiffs’ experts speak of a certain level of global warming
as “locking in” this catastrophic damage. Put more starkly
by plaintiffs’ expert, Dr. Harold R. Wanless, “[a]tmospheric

    2 NOAA, Technical Rep. NOS CO-OPS 083, Global and Regional

Sea Level Rise Scenarios for the United States 23 (Jan. 2017).
                   JULIANA V. UNITED STATES                        35

warming will continue for some 30 years after we stop
putting more greenhouse gasses into the atmosphere. But
that warmed atmosphere will continue warming the ocean
for centuries, and the accumulating heat in the oceans will
persist for millennia” (emphasis added). Indeed, another of
plaintiffs’ experts echoes, “[t]he fact that GHGs dissipate
very slowly from the atmosphere . . . and that the costs of
taking CO2 out of the atmosphere through non-biological
carbon capture and storage are very high means that the
consequences of GHG emissions should be viewed as
effectively irreversible” (emphasis added). In other words,
“[g]iven the self-reinforcing nature of climate change,” the
tipping point may well have arrived, and we may be rapidly
approaching the point of no return.

    Despite countless studies over the last half century
warning of the catastrophic consequences of anthropogenic
greenhouse gas emissions, many of which the government
conducted, the government not only failed to act but also
“affirmatively promote[d] fossil fuel use in a host of ways.”
Maj. Op. at 15. According to plaintiffs’ evidence, our nation
is crumbling—at our government’s own hand—into a
wasteland. In short, the government has directly facilitated
an existential crisis to the country’s perpetuity. 3

                                 II.

   In tossing this suit for want of standing, the majority
concedes that the children and young adults who brought suit
have presented enough to proceed to trial on the first two
aspects of the inquiry (injury in fact and traceability). But

    3 My asteroid analogy would therefore be more accurate if I posited

a scenario in which the government itself accelerated the asteroid
towards the earth before shutting down our defenses.
36               JULIANA V. UNITED STATES

the majority provides two-and-a-half reasons for concluding
that plaintiffs’ injuries are not redressable. After detailing
its “skeptic[ism]” that the relief sought could “suffice to stop
catastrophic climate change or even ameliorate [plaintiffs’]
injuries[,]” Maj. Op. at 23–25, the majority concludes that,
at any rate, a court would lack any power to award it. In the
majority’s view, the relief sought is too great and
unsusceptible to a judicially administrable standard.

    To explain why I disagree, I first step back to define the
interest at issue. While standing operates as a threshold issue
distinct from the merits of the claim, “it often turns on the
nature and source of the claim asserted.” Warth v. Seldin,
422 U.S. 490, 500 (1975). And, unlike the majority, I
believe the government has more than just a nebulous “moral
responsibility” to preserve the Nation. Maj. Op. at 31–32.

                              A.

    The Constitution protects the right to “life, liberty, and
property, to free speech, a free press, [and] freedom of
worship and assembly.” W. Virginia State Bd. of Educ. v.
Barnette, 319 U.S. 624, 638 (1943). Through “reasoned
judgment,” the Supreme Court has recognized that the Due
Process Clause, enshrined in the Fifth and Fourteenth
Amendments, also safeguards certain “interests of the person
so fundamental that the [government] must accord them its
respect.” Obergefell v. Hodges, 135 S. Ct. 2584, 2598
(2015). These include the right to marry, Loving v. Virginia,
388 U.S. 1, 12 (1967), to maintain a family and rear children,
M.L.B. v. S.L.J., 519 U.S. 102, 116 (1996), and to pursue an
occupation of one’s choosing, Schware v. Bd. of Bar Exam.,
353 U.S. 232, 238–39 (1957). As fundamental rights, these
“may not be submitted to vote; they depend on the outcome
of no elections.” Lucas v. Forty-Fourth Gen. Assembly,
                 JULIANA V. UNITED STATES                   37

377 U.S. 713, 736 (1964) (quoting Barnette, 319 U.S.
at 638).

    Some rights serve as the necessary predicate for others;
their fundamentality therefore derives, at least in part, from
the necessity to preserve other fundamental constitutional
protections. Cf., e.g., Timbs v. Indiana, 139 S. Ct. 682, 689
(2019) (deeming a right fundamental because its deprivation
would “undermine other constitutional liberties”). For
example, the right to vote “is of the essence of a democratic
society, and any restrictions on that right strike at the heart
of representative government.” Reynolds v. Sims, 377 U.S.
533, 555 (1964). Because it is “preservative of all rights,”
the Supreme Court has long regarded suffrage “as a
fundamental political right.” Yick Wo v. Hopkins, 118 U.S.
356, 370 (1886). This holds true even though the right to
vote receives imperfect express protection in the
Constitution itself: While several amendments proscribe the
denial or abridgement of suffrage based on certain
characteristics, the Constitution does not guarantee the right
to vote ab initio. See U.S. Const. amends. XV, XIX, XXIV,
XXVI; cf. U.S. Const. art. I, § 4, cl. 1.

    Much like the right to vote, the perpetuity of the
Republic occupies a central role in our constitutional
structure as a “guardian of all other rights,” Plyler v. Doe,
457 U.S. 202, 217 n.15 (1982). “Civil liberties, as
guaranteed by the Constitution, imply the existence of an
organized society . . . .” Cox v. New Hampshire, 312 U.S.
569, 574 (1941); see also The Ku Klux Cases, 110 U.S. 651,
657–68 (1884). And, of course, in our system, that
organized society consists of the Union. Without it, all the
liberties protected by the Constitution to live the good life
are meaningless.
38                JULIANA V. UNITED STATES

    This observation is hardly novel. After securing
independence, George Washington recognized that “the
destiny of unborn millions” rested on the fate of the new
Nation, cautioning that “whatever measures have a tendency
to dissolve the Union, or contribute to violate or lessen the
Sovereign Authority, ought to be considered as hostile to the
Liberty and Independency of America[.]” President George
Washington, Circular Letter of Farewell to the Army (June
8, 1783). Without the Republic’s preservation, Washington
warned, “there is a natural and necessary progression, from
the extreme of anarchy to the extreme of Tyranny; and that
arbitrary power is most easily established on the ruins of
Liberty abused to licentiousness.” Id.

    When the Articles of the Confederation proved ill-fitting
to the task of safeguarding the Union, the framers formed the
Constitutional Convention with “the great object” of
“preserv[ing] and perpetuat[ing]” the Union, for they
believed that “the prosperity of America depended on its
Union.” The Federalist No. 2, at 19 (John Jay) (E. H. Scott
ed., 1898); see also Letter from James Madison to Thomas
Jefferson (Oct. 24, 1787) 4 (“It appeared to be the sincere and
unanimous wish of the Convention to cherish and preserve
the Union of the States.”). In pressing New York to ratify
the Constitution, Alexander Hamilton spoke of the gravity
of the occasion: “The subject speaks its own importance;
comprehending in its consequences nothing less than the
existence of the Union, the safety and welfare of the parts of
which it is composed—the fate of an empire, in many
respects the most interesting in the world.” The Federalist
No. 1, at 11 (Alexander Hamilton) (E. H. Scott ed., 1898).
In light of this animating principle, it is fitting that the

    4 Available at https://founders.archives.gov/documents/Jefferson/0

1-12-02-0274.
                 JULIANA V. UNITED STATES                   39

Preamble declares that the Constitution is intended to secure
“the Blessings of Liberty” not just for one generation, but for
all future generations—our “Posterity.”

    The Constitution’s structure reflects this perpetuity
principle. See Alden v. Maine, 527 U.S. 706, 713 (1999)
(examining how “[v]arious textual provisions of the
Constitution assume” a structural principle). In taking the
Presidential Oath, the Executive must vow to “preserve,
protect and defend the Constitution of the United States,”
U.S. Const. art. II, § 1, cl. 8, and the Take Care Clause
obliges the President to “take Care that the Laws be
faithfully executed,” U.S. Const. art. II, § 3. Likewise,
though generally not separately enforceable, Article IV,
Section 4 provides that the “United States shall guarantee to
every State in this Union a Republican Form of Government,
and shall protect each of them against Invasion; and . . .
against domestic Violence.” U.S. Const. art. IV, § 4; see
also New York v. United States, 505 U.S. 144, 184–85
(1992).

     Less than a century after the country’s founding, the
perpetuity principle undergirding the Constitution met its
greatest challenge. Faced with the South’s secession,
President Lincoln reaffirmed that the Constitution did not
countenance its own destruction. “[T]he Union of these
States is perpetual[,]” he reasoned in his First Inaugural
Address, because “[p]erpetuity is implied, if not expressed,
in the fundamental law of all national governments. It is safe
to assert that no government proper ever had a provision in
its organic law for its own termination.” President Abraham
Lincoln, First Inaugural Address (Mar. 4, 1861). In
justifying this constitutional principle, Lincoln drew from
history, observing that “[t]he Union is much older than the
Constitution.” Id. He reminded his fellow citizens, “one of
40                 JULIANA V. UNITED STATES

the declared objects for ordaining and establishing the
Constitution was ‘to form a more perfect Union.’” Id.
(emphasis added) (quoting U.S. Const. pmbl.). While
secession manifested the existential threat most apparently
contemplated by the Founders—political dissolution of the
Union—the underlying principle applies equally to its
physical destruction.

     This perpetuity principle does not amount to “a right to
live in a contaminant-free, healthy environment.” Guertin v.
Michigan, 912 F.3d 907, 922 (6th Cir. 2019). To be sure,
the stakes can be quite high in environmental disputes, as
pollution causes tens of thousands of premature deaths each
year, not to mention disability and diminished quality of
life. 5 Many abhor living in a polluted environment, and
some pay with their lives. But mine-run environmental
concerns “involve a host of policy choices that must be made
by . . . elected representatives, rather than by federal judges
interpreting the basic charter of government[.]” Collins v.
City of Harker Heights, 503 U.S. 115, 129 (1992). The
perpetuity principle is not an environmental right at all, and
it does not task the courts with determining the optimal level
of environmental regulation; rather, it prohibits only the
willful dissolution of the Republic. 6


     5 See, e.g., Andrew L. Goodkind et al., Fine-Scale Damage
Estimates of Particulate Matter Air Pollution Reveal Opportunities for
Location-Specific Mitigation of Emissions, in 116 Proceedings of the
National Academy of Sciences 8775, 8779 (2019) (estimating that fine
particulate matter caused 107,000 premature deaths in 2011).

    6 Unwilling to acknowledge that the very nature of the climate crisis

places this case in a category of one, the government argues that “the
Constitution does not provide judicial remedies for every social and
economic ill.” For support, the government cites Lindsey v. Normet,
                     JULIANA V. UNITED STATES                               41

     That the principle is structural and implicit in our
constitutional system does not render it any less enforceable.
To the contrary, our Supreme Court has recognized that
“[t]here are many [] constitutional doctrines that are not
spelled out in the Constitution” but are nonetheless
enforceable as “historically rooted principle[s] embedded in
the text and structure of the Constitution.” Franchise Tax
Bd. of California v. Hyatt, 139 S. Ct. 1485, 1498–99 (2019).
For instance, the Constitution does not in express terms
provide for judicial review, Marbury v. Madison, 5 U.S. 137,
176–77 (1803); sovereign immunity (outside of the Eleventh
Amendment’s explicit restriction), Alden, 527 U.S. at 735–
36; the anticommandeering doctrine, Murphy v. NCAA, 138
S. Ct. 1461, 1477 (2018); or the regimented tiers of scrutiny
applicable to many constitutional rights, see, e.g., Turner
Broad. Sys., Inc. v. FCC, 512 U.S. 622, 641–42 (1994). Yet
these doctrines, as well as many other implicit principles,
have become firmly entrenched in our constitutional
landscape. And, in an otherwise justiciable case, a private
litigant may seek to vindicate such structural principles, for
they “protect the individual as well” as the Nation. See Bond
v. United States, 564 U.S. 211, 222, 225–26 (2011); INS. v.
Chadha, 462 U.S. 919, 935–36 (1983).

   In Hyatt, for instance, the Supreme Court held that a state
could not be sued in another state’s courts without its
consent. Although nothing in the text of the Constitution
expressly forbids such suits, the Court concluded that they

405 U.S. 56, 74 (1972), which held Oregon’s wrongful detainer statute
governing landlord/tenant disputes constitutional. The perpetuity
principle, however, cabins the right and avoids any slippery slope. While
the principle’s goal is to preserve the most fundamental individual rights
to life, liberty, and property, it is not triggered absent an existential threat
to the country arising from a “point of no return” that is, at least in part,
of the government’s own making.
42               JULIANA V. UNITED STATES

contravened “the ‘implicit ordering of relationships within
the federal system necessary to make the Constitution a
workable governing charter and to give each provision
within that document the full effect intended by the
Framers.’” Hyatt, 139 S. Ct. at 1492 (quoting Nevada v.
Hall, 440 U.S. 410, 433 (1979) (Rehnquist, J., dissenting)).
So too here.

    Nor can the perpetuity principle be rejected simply
because the Court has not yet had occasion to enforce it as a
limitation on government conduct. Only over time, as the
Nation confronts new challenges, are constitutional
principles tested. For instance, courts did not recognize the
anticommandeering doctrine until the 1970s because
“[f]ederal commandeering of state governments [was] such
a novel phenomenon.” Printz v. United States, 521 U.S. 898,
925 (1997). And the Court did not recognize that cell-site
data fell within the Fourth Amendment until 2018. In so
holding, the Court rejected “a ‘mechanical interpretation’ of
the Fourth Amendment” because “technology has enhanced
the Government’s capacity to encroach upon areas normally
guarded from inquisitive eyes[.]” Carpenter v. United
States, 138 S. Ct. 2206, 2214 (2018). Thus, it should come
as no surprise that the Constitution’s commitment to
perpetuity only now faces judicial scrutiny, for never before
has the United States confronted an existential threat that has
not only gone unremedied but is actively backed by the
government.

    The mere fact that we have alternative means to enforce
a principle, such as voting, does not diminish its
constitutional stature. Americans can vindicate federalism,
separation of powers, equal protection, and voting rights
through the ballot box as well, but that does not mean these
constitutional guarantees are not independently enforceable.
                 JULIANA V. UNITED STATES                   43

By its very nature, the Constitution “withdraw[s] certain
subjects from the vicissitudes of political controversy, to
place them beyond the reach of majorities and officials and
to establish them as legal principles to be applied by the
courts.” Barnette, 319 U.S. at 638. When fundamental
rights are at stake, individuals “need not await legislative
action.” Obergefell, 135 S. Ct. at 2605.

    Indeed, in this sui generis circumstance, waiting is not
an option. Those alive today are at perhaps the singular point
in history where society (1) is scientifically aware of the
impending climate crisis, and (2) can avoid the point of no
return. And while democracy affords citizens the right “to
debate so they can learn and decide and then, through the
political process, act in concert to try to shape the course of
their own times[,]” id. (quoting Schuette v. Coalition to
Defend Affirmative Action, 572 U.S. 291, 312 (2014)), that
process cannot override the laws of nature. Or, more
colloquially, we can’t shut the stable door after the horse has
bolted.

    As the last fifty years have made clear, telling plaintiffs
that they must vindicate their right to a habitable United
States through the political branches will rightfully be
perceived as telling them they have no recourse. The
political branches must often realize constitutional
principles, but in a justiciable case or controversy, courts
serve as the ultimate backstop. To this issue, I turn next.

                              B.

    Of course, “it is not the role of courts, but that of the
political branches, to shape the institutions of government in
such fashion as to comply with the laws and the
Constitution.” Lewis v. Casey, 518 U.S. 343, 349 (1996).
So federal courts are not free to address every grievance.
44                JULIANA V. UNITED STATES

“Whether a party has a sufficient stake in an otherwise
justiciable controversy to obtain judicial resolution of that
controversy is what has traditionally been referred to as the
question of standing to sue.” Sierra Club v. Morton, 405
U.S. 727, 731–32 (1972). Standing is “a doctrine rooted in
the traditional understanding of a case or controversy,”
developed to “ensure that federal courts do not exceed their
authority as it has been traditionally understood.” Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

     A case is fit for judicial determination only if the plaintiff
has: “(1) suffered an injury in fact, (2) that is fairly traceable
to the challenged conduct of the defendant, and (3) that is
likely to be redressed by a favorable judicial decision.” Id.
(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61
(1992); then citing Friends of the Earth, Inc. v. Laidlaw
Envtl. Serv. (TOC), Inc., 528 U.S. 167, 180–81 (2000)). As
to the first two elements, my colleagues and I agree:
Plaintiffs present adequate evidence at this pre-trial stage to
show particularized, concrete injuries to legally-protected
interests, and they present further evidence to raise genuine
disputes as to whether those injuries—at least in substantial
part—are fairly traceable to the government’s conduct at
issue. See Maj. Op. at 18–21. Because I find that plaintiffs
have also established the third prong for standing,
redressability, I conclude that plaintiffs’ legal stake in this
action suffices to invoke the adjudicative powers of the
federal bench.

                                1.

    “Redressability” concerns whether a federal court is
capable of vindicating a plaintiff’s legal rights. I agree with
the majority that our ability to provide redress is animated
by two inquiries, one of efficacy and one of power. Maj. Op.
at 21 (citing M.S. v. Brown, 902 F.3d 1076, 1083 (9th Cir.
                 JULIANA V. UNITED STATES                     45

2018)). First, as a causal matter, is a court order likely to
actually remediate the plaintiffs’ injury? If so, does the
judiciary have the constitutional authority to levy such an
order? Id.

    Addressing the first question, my colleagues are
skeptical that curtailing the government’s facilitation of
fossil-fuel extraction and combustion will ameliorate the
plaintiffs’ harms. See Maj. Op. at 22–25. I am not, as the
nature of the injury at stake informs the effectiveness of the
remedy. See Warth, 422 U.S. at 500.

     As described above, the right at issue is not to be entirely
free from any climate change. Rather, plaintiffs have a
constitutional right to be free from irreversible and
catastrophic climate change. Plaintiffs have begun to feel
certain concrete manifestations of this violation, ripening
their case for litigation, but such prefatory harms are just the
first barbs of an ongoing injury flowing from an ongoing
violation of plaintiffs’ rights. The bulk of the injury is yet to
come. Therefore, practical redressability is not measured by
our ability to stop climate change in its tracks and
immediately undo the injuries that plaintiffs suffer today—
an admittedly tall order; it is instead measured by our ability
to curb by some meaningful degree what the record shows
to be an otherwise inevitable march to the point of no return.
Hence, the injury at issue is not climate change writ large; it
is climate change beyond the threshold point of no return.
As we approach that threshold, the significance of every
emissions reduction is magnified.

    The majority portrays any relief we can offer as just a
drop in the bucket. See Maj. Op. at 22–25. In a previous
generation, perhaps that characterization would carry the day
and we would hold ourselves impotent to address plaintiffs’
injuries. But we are perilously close to an overflowing
46                JULIANA V. UNITED STATES

bucket. These final drops matter. A lot. Properly framed, a
court order—even one that merely postpones the day when
remedial measures become insufficiently effective—would
likely have a real impact on preventing the impending
cataclysm. Accordingly, I conclude that the court could do
something to help the plaintiffs before us.

    And “something” is all that standing requires. In
Massachusetts v. EPA, 549 U.S. 497 (2007), the Supreme
Court explicitly held that a non-negligible reduction in
emissions—there, by regulating vehicles emissions—
satisfied the redressability requirement of Article III
standing:

           While it may be true that regulating
       motor-vehicle emissions will not by itself
       reverse global warming, it by no means
       follows that we lack jurisdiction to decide
       whether EPA has a duty to take steps to slow
       or reduce it. Because of the enormity of the
       potential consequences associated with
       manmade climate change, the fact that the
       effectiveness of a remedy might be delayed
       during the (relatively short) time it takes for
       a new motor-vehicle fleet to replace an older
       one is essentially irrelevant. Nor is it
       dispositive that developing countries such as
       China and India are poised to increase
       greenhouse gas emissions substantially over
       the next century: A reduction in domestic
       emissions would slow the pace of global
       emissions increases, no matter what happens
       elsewhere.

           ....
                    JULIANA V. UNITED STATES                            47

            . . . The risk of catastrophic harm, though
         remote, is nevertheless real.

Id. at 525–26 (internal citation omitted).

    In other words, under Article III, a perceptible reduction
in the advance of climate change is sufficient to redress a
plaintiff’s climate change-induced harms. Full stop. The
majority dismisses this precedent because Massachusetts v.
EPA involved a procedural harm, whereas plaintiffs here
assert a purely substantive right. Maj. Op. at 24. But this
difference in posture does not affect the outcome.

    While the redressability requirement is relaxed in the
procedural context, that does not mean (1) we must engage
in a similarly relaxed analysis whenever we invoke
Massachusetts v. EPA or (2) we cannot rely on
Massachusetts v. EPA’s substantive examination of the
relationship between government action and the course of
climate change. Accordingly, here, we do not consider the
likelihood that plaintiffs will prevail in any newly-awarded
agency procedure, nor whether granting access to that
procedure will redress plaintiffs’ injury. Cf. Massachusetts
v. EPA, 549 U.S. at 517–18; Lujan, 504 U.S. at 572 n.7.
Rather, we assume plaintiffs will prevail—removing the
procedural link from the causal chain—and we resume our
traditional analysis to determine whether the desired
outcome would in fact redress plaintiffs’ harms. 7 In

    7   The presence of a procedural right is more critical when
determining whether the first and second elements of standing are
present. This is especially true where Congress has “define[d] injuries
and articulate[d] chains of causation that will give rise to a case or
controversy where none existed before” by conferring procedural rights
that give certain persons a “stake” in an injury that is otherwise not their
own. Spokeo, 136 S. Ct. at 1549 (quoting Lujan, 504 U.S. at 580
48                  JULIANA V. UNITED STATES

Massachusetts v. EPA, the remaining substantive inquiry
was whether reducing emissions from fossil-fuel
combustion would likely ameliorate climate change-induced
injuries despite the global nature of climate change
(regardless of whether renewed procedures were themselves
likely to mandate such lessening). The Supreme Court
unambiguously answered that question in the affirmative.
That holding squarely applies to the instant facts, 8 rendering
the absence of a procedural right here irrelevant. 9


(Kennedy, J., concurring)). But who seeks to vindicate an injury is
irrelevant to the question of whether a court has the tools to relieve that
injury.

     8Indeed, the majority has already acknowledged as much in finding
plaintiffs’ injuries traceable to the government’s misconduct because the
traceability and redressability inquiries are largely coextensive. See Maj.
Op. at 19–21; see also Wash. Envtl. Council v. Bellon, 732 F.3d 1131,
1146 (2013) (“The Supreme Court has clarified that the ‘fairly traceable’
and ‘redressability’ components for standing overlap and are ‘two facets
of a single causation requirement.’ The two are distinct insofar as
causality examines the connection between the alleged misconduct and
injury, whereas redressability analyzes the connection between the
alleged injury and requested judicial relief.”) (internal citation omitted).
Here, where the requested relief is simply to stop the ongoing
misconduct, the inquiries are nearly identical. Cf. Allen v. Wright, 468
U.S. 737, 753 n.19 (1984) (“[I]t is important to keep the inquiries
separate” where “the relief requested goes well beyond the violation of
law alleged.”), abrogated on other grounds by Lexmark Int’l, Inc. v.
Static Control Components, Inc., 572 U.S. 118 (2014); see also infra Part
II.B.3.

     9 Nor am I persuaded that Massachusetts v. EPA is distinguishable

because of the relaxed standing requirements and “special solicitude” in
cases brought by a state against the United States. Massachusetts v. EPA,
549 U.S. at 517–20. When Massachusetts v. EPA was decided, more
than a decade ago, there was uncertainty and skepticism as to whether an
individual could state a sufficiently definite climate change-induced
                    JULIANA V. UNITED STATES                             49

                                     2.

    The majority laments that it cannot step into the shoes of
the political branches, see Maj. Op. at 32, but appears ready
to yield even if those branches walk the Nation over a cliff.
This deference-to-a-fault promotes separation of powers to
the detriment of our countervailing constitutional mandate to
intervene where the political branches run afoul of our
foundational principles. Our tripartite system of government
is often and aptly described as one of “checks and balances.”
The doctrine of standing preserves balance among the
branches by keeping separate questions of general
governance and those of specific legal entitlement. But the
doctrine of judicial review compels federal courts to fashion
and effectuate relief to right legal wrongs, even when—as
frequently happens—it requires that we instruct the other
branches as to the constitutional limitations on their power.
Indeed, sometimes “the [judicial and governance] roles
briefly and partially coincide when a court, in granting relief
against actual harm that has been suffered, . . . orders the
alteration of an institutional organization or procedure that
causes the harm.” Lewis, 518 U.S. at 350; cf. Valley Forge
Christian Coll. v. Ams. United for Separation of Church &
State, Inc., 454 U.S. 464, 474 (1982) (“Proper regard for the


harm based on gradually warming air temperatures and rising seas. But
the Supreme Court sidestepped such questions of the concreteness of the
plaintiffs’ injuries by finding that “[Massachusetts’s] stake in the
outcome of this case is sufficiently concrete to warrant the exercise of
federal judicial power.” Id. at 519. Here and now, the plaintiffs submit
undisputed scientific evidence that their distinct and discrete injuries are
caused by climate change brought about by emissions from fossil-fuel
combustion. They need not rely on the “special solicitude,” id. at 520,
of a state to be heard. Regardless, any distinction would go to the
concreteness or particularity of plaintiffs’ injuries and not to the issue of
redressability.
50              JULIANA V. UNITED STATES

complex nature of our constitutional structure requires
neither that the Judicial Branch shrink from a confrontation
with the other two coequal branches of the Federal
Government, nor that it hospitably accept for adjudication
claims of constitutional violation by other branches of
government where the claimant has not suffered cognizable
injury.”). In my view, this Court must confront and
reconcile this tension before deciding that thorny questions
of standing preclude review in this case. And faithful
application of our history and precedents reveals that a
failure to do so leads to the wrong result.

     Taking the long (but essential) way around, I begin first
by acknowledging explicitly what the majority does not
mention: our history plainly establishes an ambient
presumption of judicial review to which separation-of-
powers concerns provide a rebuttal under limited
circumstances. Few would contest that “[i]t is emphatically
the province and duty of the judicial department” to curb acts
of the political branches that contravene those fundamental
tenets of American life so dear as to be constitutionalized
and thus removed from political whims. See Marbury,
5 U.S. at 177–78. This presumptive authority entails
commensurate power to grant appropriate redress, as
recognized in Marbury, “which effectively place[s] upon
those who would deny the existence of an effective legal
remedy the burden of showing why their case was special.”
Ziglar v. Abbasi, 137 S. Ct. 1843, 1874 (2017) (Breyer, J.,
dissenting). That is, “there must be something ‘peculiar’
(i.e., special) about a case that warrants ‘excluding the
injured party from legal redress and placing it within that
class of cases which come under the description of damnum
absque injuria—a loss without an injury.’” Id. (cleaned up)
(quoting Marbury, 5 U.S. at 163–64). In sum, although it is
the plaintiffs’ burden to establish injury in fact, causation,
                JULIANA V. UNITED STATES                   51

and redressability, it is the government’s burden to establish
why this otherwise-justiciable controversy implicates
grander separation-of-powers concerns not already captured
by those requirements. We do not otherwise abdicate our
duty to enforce constitutional rights.

    Without explicitly laying this groundwork, the majority
nonetheless suggests that this case is “special”—and beyond
our redress—because plaintiffs’ requested relief requires
(1) the messy business of evaluating competing policy
considerations to steer the government away from fossil
fuels and (2) the intimidating task of supervising
implementation over many years, if not decades. See Maj.
Op. at 25–27. I admit these are daunting tasks, but we are
constitutionally empowered to undertake them. There is no
justiciability exception for cases of great complexity and
magnitude.

                              3.

    I readily concede that courts must on occasion refrain
from answering those questions that are truly reserved for
the political branches, even where core constitutional
precepts are implicated. This deference is known as the
“political question doctrine,” and its applicability is
governed by a well-worn multifactor test that counsels
judicial deference where there is:

       [1] a textually demonstrable constitutional
       commitment of the issue to a coordinate
       political department; or [2] a lack of
       judicially discoverable and manageable
       standards for resolving it; or [3] the
       impossibility of deciding without an initial
       policy determination of a kind clearly for
       nonjudicial    discretion;  or    [4]   the
52                 JULIANA V. UNITED STATES

          impossibility of a court’s undertaking
          independent resolution without expressing
          lack of the respect due coordinate branches of
          government; or [5] an unusual need for
          unquestioning adherence to a political
          decision already made; or [6] the potentiality
          of embarrassment          from multifarious
          pronouncements by various departments on
          one question.

Baker v. Carr, 369 U.S. 186, 217 (1962); see also Zivotofsky
ex rel. Zivotofsky v. Clinton, 566 U.S. 189, 195–201 (2012)
(discussing and applying Baker factors); Vieth v. Jubelirer,
541 U.S. 267, 277–90 (2004) (same); Nixon v. United States,
506 U.S. 224, 228–38 (1993) (same); Chadha, 462 U.S.
at 940–43 (same). 10 In some sense, these factors are
frontloaded in significance. “We have characterized the first
three factors as ‘constitutional limitations of a court’s
jurisdiction’ and the other three factors as ‘prudential
considerations.’” Republic of Marshall Islands v. United
States, 865 F.3d 1187, 1200 (9th Cir. 2017) (quoting Corrie




     10 The political question doctrine was first conceived in Marbury.
See Marbury, 5 U.S. at 165–66 (“By the constitution of the United States,
the President is invested with certain important political powers, in the
exercise of which he is to use his own discretion, and is accountable only
to his country in his political character, and to his own conscience.”).
The modern incarnation of the doctrine has existed relatively unaltered
since its exposition in Baker in 1962. Although the majority disclaims
the applicability of the political question doctrine, see Maj. Op. at 31,
n.9, the opinion’s references to the lack of discernable standards and its
reliance on Rucho v. Common Cause, 139 S. Ct. 2484 (2019), as a basis
for finding this case nonjusticiable blur any meaningful distinction
between the doctrines of standing and political question.
                   JULIANA V. UNITED STATES                          53

v. Caterpillar, Inc., 503 F.3d 974, 981 (9th Cir. 2007)).11
Moreover, “we have recognized that the first two are likely
the most important.” Marshall Islands, 865 F.3d at 1200
(citing Alperin v. Vatican Bank, 410 F.3d 532, 545 (9th Cir.
2005)). Yet, we have also recognized that the inquiry is
highly case-specific, the factors “often collaps[e] into one
another[,]” and any one factor of sufficient weight is enough
to render a case unfit for judicial determination. See
Marshall Islands, 865 F.3d at 1200 (first alteration in
original) (quoting Alperin, 410 F.3d at 544). Regardless of
any intra-factor flexibility and flow, however, there is a clear
mandate to apply the political question doctrine both
shrewdly and sparingly.

         Unless one of these formulations is
         inextricable from the case at bar, there should
         be no dismissal for non-justiciability on the
         ground of a political question’s presence.
         The doctrine of which we treat is one of
         ‘political questions,’ not one of ‘political
         cases.’ The courts cannot reject as ‘no law
         suit’ a bona fide controversy as to whether




    11  The six Baker factors have been characterized as “reflect[ing]
three distinct justifications for withholding judgment on the merits of a
dispute.” Zivotofsky v. Clinton, 566 U.S. at 203 (Sotomayor, J.,
concurring). Under the first Baker factor, “abstention is warranted
because the court lacks authority to resolve” “issue[s] whose resolution
is textually committed to a coordinate political department[.]” Id. Under
the second and third factors, abstention is warranted in “circumstances
in which a dispute calls for decisionmaking beyond courts’
competence[.]” Id. Under the final three factors, abstention is warranted
where “prudence . . . counsel[s] against a court’s resolution of an issue
presented.” Id. at 204.
54               JULIANA V. UNITED STATES

        some action denominated ‘political’ exceeds
        constitutional authority.

Baker, 369 U.S. at 217; see also Corrie, 503 F.3d at 982
(“We will not find a political question ‘merely because [a]
decision may have significant political overtones.’”)
(quoting Japan Whaling Ass’n v. Am. Cetacean Soc’y,
478U.S. 221, 230 (1986)). Rather, when detecting the
presence of a “political question,” courts must make a
“discriminating inquiry into the precise facts and posture of
the particular case” and refrain from “resolution by any
semantic cataloguing.” Baker, 369 U.S. at 217.

    Here, confronted by difficult questions on the
constitutionality of policy, the majority creates a minefield
of politics en route to concluding that we cannot adjudicate
this suit. And the majority’s map for navigating that
minefield is Rucho v. Common Cause, 139 S. Ct. 2484
(2019), an inapposite case about gerrymandering. My
colleagues conclude that climate change is too political for
the judiciary to touch by likening it to the process of political
representatives drawing political maps to elect other political
representatives. I vehemently disagree.

    The government does not address on appeal the district
judge’s reasoning that the first, third, fourth, fifth and sixth
Baker factors do not apply here. Neither does the majority
rely on any of these factors in its analysis. In relevant part,
I find the opinion below both thorough and well-reasoned,
and I adopt its conclusions. I note, however, that the absence
of the first Baker factor—whether the Constitution textually
delegates the relevant subject matter to another branch—is
especially conspicuous. As the district judge described,
courts invoke this factor only where the Constitution makes
an unambiguous commitment of responsibility to one branch
                    JULIANA V. UNITED STATES                           55

of government. Very few cases turn on this factor, and
almost all that do pertain to two areas of constitutional
authority: foreign policy and legislative proceedings. See,
e.g., Marshall Islands, 865 F.3d at 1200–01 (treaty
enforcement); Corrie, 503 F.3d at 983 (military aid); Nixon,
506 U.S. at 234 (impeachment proceedings); see also Davis
v. Passman, 442 U.S. 228, 235 n.11 (1979) (“[J]udicial
review of congressional employment decisions is
constitutionally limited only by the reach of the Speech or
Debate Clause[,] . . . [which is] a paradigm example of a
textually demonstrable constitutional commitment of [an]
issue to a coordinate political department.”) (internal
quotation marks omitted); Zivotofsky ex rel. Zivotofsky v.
Kerry, 135 S. Ct. 2076, 2086 (2015) (“The text and structure
of the Constitution grant the President the power to
recognize foreign nations and governments.”).

    Since this matter has been under submission, the
Supreme Court cordoned off an additional area from judicial
review based in part on a textual commitment to another
branch: partisan gerrymandering. See Rucho, 139 S. Ct. at
2494–96. 12 Obviously, the Constitution does not explicitly
address climate change. But neither does climate change
implicitly fall within a recognized political-question area.
As the district judge described, the questions of energy

     12 Rucho does not turn exclusively on the first Baker factor and

acknowledges that there are some areas of districting that courts may
police, notwithstanding the Elections Clause’s “assign[ment] to state
legislatures the power to prescribe the ‘Times, Places and Manner of
holding Elections’ for Members of Congress, while giving Congress the
power to ‘make or alter’ any such regulations.” Rucho, 139 S. Ct.
at 2495. Instead, Rucho holds that a combination of the text (as
illuminated by historical practice) and absence of clear judicial standards
precludes judicial review of excessively partisan gerrymanders. See
infra Part II.B.4.
56              JULIANA V. UNITED STATES

policy at stake here may have rippling effects on foreign
policy considerations, but that is not enough to wholly
exempt the subject matter from our review. See Juliana v.
United States, 217 F. Supp. 3d 1224, 1238 (D. Or. 2016)
(“[U]nlike the decisions to go to war, take action to keep a
particular foreign leader in power, or give aid to another
country, climate change policy is not inherently, or even
primarily, a foreign policy decision.”); see also Baker,
369 U.S. at 211 (“[I]t is error to suppose that every case or
controversy which touches foreign relations lies beyond
judicial cognizance.”).

    Without endorsement from the constitutional text, the
majority’s theory is grounded exclusively in the second
Baker factor: a (supposed) lack of clear judicial standards
for shaping relief. Relying heavily on Rucho, the majority
contends that we cannot formulate standards (1) to determine
what relief “is sufficient to remediate the claimed
constitutional violation” or (2) to “supervise[] or enforce[]”
such relief. Maj. Op. at 29.

    The first point is a red herring. Plaintiffs submit ample
evidence that there is a discernable “tipping point” at which
the government’s conduct turns from facilitating mere
pollution to inducing an unstoppable cataclysm in violation
of plaintiffs’ rights. Indeed, the majority itself cites
plaintiffs’ evidence that “atmospheric carbon levels of
350 parts per million are necessary to stabilize the climate.”
Id. at 24. This clear line stands in stark contrast to Rucho,
which held that—even assuming an excessively partisan
gerrymander was unconstitutional—no standards exist by
which to determine when a rights violation has even
occurred.      There, “[t]he central problem [wa]s not
determining whether a jurisdiction has engaged in partisan
gerrymandering.      It [wa]s determining when political
                 JULIANA V. UNITED STATES                   57

gerrymandering has gone too far.” Rucho, 139 S. Ct. at 2497
(internal quotation marks omitted); see also id. at 2498
(“[T]he question is one of degree: How to provide a standard
for deciding how much partisan dominance is too much.”)
(internal quotation marks omitted); id. at 2499 (“If federal
courts are to . . . adjudicat[e] partisan gerrymandering
claims, they must be armed with a standard that can reliably
differentiate unconstitutional from constitutional political
gerrymandering.”) (internal quotation marks and citation
omitted).

     Here, the right at issue is fundamentally one of a
discernable standard: the amount of fossil-fuel emissions
that will irreparably devastate our Nation. That amount can
be established by scientific evidence like that proffered by
the plaintiffs. Moreover, we need not definitively determine
that standard today. Rather, we need conclude only that
plaintiffs have submitted sufficient evidence to create a
genuine dispute as to whether such an amount can possibly
be determined as a matter of scientific fact. Plaintiffs easily
clear this bar. Of course, plaintiffs will have to carry their
burden of proof to establish this fact in order to prevail at
trial, but that issue is not before us. We must not get ahead
of ourselves.

    The procedural posture of this case also informs the
question of oversight and enforcement. It appears the
majority’s real concerns lie not in the judiciary’s ability to
draw a line between lawful and unlawful conduct, but in our
ability to equitably walk the government back from that line
without wholly subverting the authority of our coequal
branches. My colleagues take great issue with plaintiffs’
request for a “plan” to reduce fossil-fuel emissions. I am not
so concerned. At this stage, we need not promise plaintiffs
the moon (or, more apropos, the earth in a habitable state).
58                   JULIANA V. UNITED STATES

For purposes of standing, we need hold only that the trial
court could fashion some sort of meaningful relief should
plaintiffs prevail on the merits. 13

    Nor would any such remedial “plan” necessarily require
the courts to muck around in policymaking to an
impermissible degree; the scope and number of policies a
court would have to reform to provide relief is irrelevant to
the second Baker factor, which asks only if there are
judicially discernable standards to guide that reformation.
Indeed, our history is no stranger to widespread,
programmatic changes in government functions ushered in
by the judiciary’s commitment to requiring adherence to the
Constitution. Upholding the Constitution’s prohibition on
cruel and unusual punishment, for example, the Court
ordered the overhaul of prisons in the Nation’s most
populous state. See Brown v. Plata, 563 U.S. 493, 511
(2011) (“Courts may not allow constitutional violations to
continue simply because a remedy would involve intrusion
into the realm of prison administration.”) And in its finest
hour, the Court mandated the racial integration of every
public school—state and federal—in the Nation, vindicating
the Constitution’s guarantee of equal protection under the
law. 14 See Brown v. Bd. of Educ. (Brown I), 347 U.S. 483

     13  It is possible, of course, that the district court ultimately concludes
that it is unable to provide meaningful redress based on the facts proved
at trial, but trial has not yet occurred. Our present occasion is to decide
only whether plaintiffs have raised a genuine dispute as to the judiciary’s
ability to provide meaningful redress under any subset of the facts at
issue today. See Maj. Op. at 18 (citing Cent. Delta Water Agency v.
United States, 306 F.3d 938, 947 (9th Cir. 2002)).

    14 In contrast, we are haunted by the days we declined to curtail the

government’s approval of invidious discrimination in public life, see
Plessy v. Ferguson, 163 U.S. 537, 559 (1896) (Harlan, J., dissenting)
                    JULIANA V. UNITED STATES                           59

(1954); Bolling v. Sharpe, 347 U.S. 497 (1954). In the
school desegregation cases, the Supreme Court was
explicitly unconcerned with the fact that crafting relief
would require individualized review of thousands of state
and local policies that facilitated segregation. Rather, a
unanimous Court held that the judiciary could work to
dissemble segregation over time while remaining cognizant
of the many public interests at stake:

         To effectuate [the plaintiffs’] interest[s] may
         call for elimination of a variety of obstacles
         in making the transition to school systems
         operated     in     accordance      with     the
         constitutional principles set forth in [Brown
         I]. Courts of equity may properly take into
         account the public interest in the elimination
         of such obstacles in a systematic and
         effective manner. But it should go without
         saying that the vitality of these constitutional
         principles cannot be allowed to yield simply
         because of disagreement with them.

             . . . [T]he courts may find that additional
         time is necessary to carry out the ruling in an
         effective manner. The burden rests upon the
         defendants to establish that such time is
         necessary in the public interest and is
         consistent with good faith compliance at the


(“[T]he judgment this day rendered will, in time, prove to be quite as
pernicious as the decision made by this tribunal in the Dred Scott Case.”),
and neglected to free thousands of innocents prejudicially interned by
their own government without cause, see Trump v. Hawaii, 138 S. Ct.
2392, 2423 (2018) (“Korematsu was gravely wrong the day it was
decided[.]”).
60              JULIANA V. UNITED STATES

       earliest practicable date. To that end, the
       courts may consider problems related to
       administration, arising from the physical
       condition of the school plant, the school
       transportation system, personnel, revision of
       school districts and attendance areas into
       compact units to achieve a system of
       determining admission to the public schools
       on a nonracial basis, and revision of local
       laws and regulations which may be necessary
       in solving the foregoing problems.


Brown v. Bd. of Educ. (Brown II), 349 U.S. 294, 300–01
(1955).

    As we are all too aware, it took decades to even partially
realize Brown’s promise, but the slow churn of constitutional
vindication did not dissuade the Brown Court, and it should
not dissuade us here. Plaintiffs’ request for a “plan” is
neither novel nor judicially incognizable. Rather, consistent
with our historical practices, their request is a recognition
that remedying decades of institutionalized violations may
take some time. Here, too, decelerating from our path
toward cataclysm will undoubtedly require “elimination of a
variety of obstacles.” Those obstacles may be great in
number, novelty, and magnitude, but there is no indication
that they are devoid of discernable standards. Busing
mandates, facilities allocation, and district-drawing were all
“complex policy decisions” faced by post-Brown trial
courts, see Maj. Op. at 25, and I have no doubt that
disentangling the government from promotion of fossil fuels
will take an equally deft judicial hand. Mere complexity,
however, does not put the issue out of the courts’ reach.
Neither the government nor the majority has articulated why
                 JULIANA V. UNITED STATES                    61

the courts could not weigh scientific and prudential
considerations—as we often do—to put the government on
a path to constitutional compliance.

    The majority also expresses concern that any remedial
plan would require us to compel “the adoption of a
comprehensive scheme to decrease fossil fuel emissions and
combat climate change[.]” Id. at 25. Even if the operative
complaint is fairly read as requesting an affirmative scheme
to address all drivers of climate change, however caused, see
id. at 23 n.6., such an overbroad request does not doom our
ability to redress those drivers implicated by the conduct at
issue here. Courts routinely grant plaintiffs less than the full
gamut of requested relief, and our inability to compel
legislation that addresses emissions beyond the scope of this
case—such as those purely in the private sphere or within
the control of foreign governments—speaks nothing to our
ability to enjoin the government from exercising its
discretion in violation of plaintiffs’ constitutional rights.

                              4.

    In sum, resolution of this action requires answers only to
scientific questions, not political ones. And plaintiffs have
put forth sufficient evidence demonstrating their entitlement
to have those questions addressed at trial in a court of law.

    As discussed above, the majority reaches the opposite
conclusion not by marching purposefully through the Baker
factors, which carve out a narrow set of nonjusticiable
political cases, but instead by broadly invoking Rucho in a
manner that would cull from our dockets any case that
presents administrative issues “too difficult for the judiciary
to manage.” Maj. Op. at 28. That simply is not the test.
Difficult questions are not necessarily political questions
and, beyond reaching the wrong conclusion in this case, the
62               JULIANA V. UNITED STATES

majority’s application of Rucho threatens to eviscerate
judicial review in a swath of complicated but plainly
apolitical contexts.

    Rucho’s limitations should be apparent on the face of
that opinion. Rucho addresses the political process itself,
namely whether the metastasis of partisan politics has
unconstitutionally invaded the drawing of political districts
within states. Indeed, the Rucho opinion characterizes the
issue before it as a request for the Court to reallocate political
power between the major parties. Rucho, 139 S. Ct. at 2502,
2507, 2508. Baker factors aside, Rucho surely confronts
fundamentally “political” questions in the common sense of
the term. Nothing about climate change, however, is
inherently political. The majority is correct that redressing
climate change will require consideration of scientific,
economic, energy, and other policy factors. But that
endeavor does not implicate the way we elect
representatives, assign governmental powers, or otherwise
structure our polity.

    Regardless, we do not limit our jurisdiction based on
common parlance.         Instead, legal and constitutional
principles define the ambit of our authority. In the present
case, the Baker factors provide the relevant guide and further
distinguish Rucho. As noted above, Rucho’s holding that
policing partisan gerrymandering is beyond the courts’
competence rests heavily on the first Baker factor, i.e., the
textual and historical delegation of electoral-district drawing
to state legislatures. The Rucho Court decided it could not
discern mathematical standards to navigate a way out of that
particular political thicket. It did not, however, hold that
mathematical (or scientific) difficulties in creating
appropriate standards divest jurisdiction in any context.
                 JULIANA V. UNITED STATES                   63

Such an expansive reading of Rucho would permit the
“political question” exception to swallow the rule.

    Global warming is certainly an imposing conundrum,
but so are diversity in higher education, the intersection
between prenatal life and maternal health, the role of religion
in civic society, and many other social concerns. Cf. Regents
of the Univ. of Cal. v. Bakke, 438 U.S. 265, 360 (1978)
(“[T]he line between honest and thoughtful appraisal of the
effects of past discrimination and paternalistic stereotyping
is not so clear[.]”); Planned Parenthood of Se. Pa. v. Casey,
505 U.S. 833, 871 (1992) (stating that Roe v. Wade, 410 U.S.
113 (1973), involved the “difficult question” of determining
the “weight to be given [the] state interest” in light of the
“strength of the woman’s [privacy] interest”); Am. Legion v.
Am. Humanist Ass’n, 139 S. Ct. 2067, 2094 (2019)
(Kavanaugh, J., concurring) (noting that determining the
constitutionality of a large cross’s presence on public land
was “difficult because it represents a clash of genuine and
important interests”). These issues may not have been
considered within the purview of the judicial branch had the
Court imported wholesale Rucho’s “manageable standards”
analysis even in the absence of Rucho’s inherently political
underpinnings. Beyond the outcome of the instant case, I
fear that the majority’s holding strikes a powerful blow to
our ability to hear important cases of widespread concern.

                             III.

    To be sure, unless there is a constitutional violation,
courts should allow the democratic and political processes to
perform their functions. And while all would now readily
agree that the 91 years between the Emancipation
Proclamation and the decision in Brown v. Board was too
long, determining when a court must step in to protect
64                JULIANA V. UNITED STATES

fundamental rights is not an exact science. In this case, my
colleagues say that time is “never”; I say it is now.

    Were we addressing a matter of social injustice, one
might sincerely lament any delay, but take solace that “the
arc of the moral universe is long, but it bends towards
justice.” 15 The denial of an individual, constitutional right—
though grievous and harmful—can be corrected in the
future, even if it takes 91 years. And that possibility
provides hope for future generations.

    Where is the hope in today’s decision? Plaintiffs’ claims
are based on science, specifically, an impending point of no
return. If plaintiffs’ fears, backed by the government’s own
studies, prove true, history will not judge us kindly. When
the seas envelop our coastal cities, fires and droughts haunt
our interiors, and storms ravage everything between, those
remaining will ask: Why did so many do so little?

    I would hold that plaintiffs have standing to challenge
the government’s conduct, have articulated claims under the
Constitution, and have presented sufficient evidence to press
those claims at trial. I would therefore affirm the district
court.

     With respect, I dissent.




     15Dr. Martin Luther King, Jr., Remaining Awake Through a Great
Revolution, Address at the National Cathedral, Washington, D.C. (Mar.
31, 1968). In coining this language, Dr. King was inspired by an 1853
sermon by abolitionist Theodore Parker. See Theodore Parker, Of
Justice and the Conscience, in Ten Sermons of Religion 84–85 (Boston,
Crosby, Nichols & Co. 1853).